Citation Nr: 1224528	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of Department of Veterans Affairs improved death pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1944 to January 1946.  The Veteran died in November 2009.  The Appellant is the Veteran's widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Oakland, California, Regional Office (RO) which granted payment of service-connected burial benefits and denied both service connection for the cause of the Veteran's death and payment of VA improved death pension benefits due to the Appellant's excessive income.  In December 2010, the Appellant submitted a notice of disagreement (NOD) with the denial of payment of VA improved death pension benefits.  In November 2011, the RO issued a statement of the case (SOC) to the Appellant.  In December 2011, the Appellant submitted an Appeal to the Board (VA Form 9).  In June 2012, the Board advanced the Appellant's claim on the docket on its own motion.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In its October 2010 rating action, the RO concurrently denied service connection for the cause of the Veteran's death and granted the Appellant's claim for service-connected burial benefits.  Such burial benefits are to be granted in any case in which a veteran dies as the result of a service-connected disability or disabilities.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).  Such inherently inconsistent determinations render the Board unable to conclude whether the RO found that service connection was warranted for the cause of the Veteran's death.  That issue is inextricably intertwined with the Appellant's entitlement to payment of VA improved death benefits based upon the Veteran nonservice-connected death.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.3(b)(4) (2011).  

Given such facts, the Board finds that the RO must review its inconsistent October 2010 rating determinations and then readjudicate the Appellant's entitlement to payment of VA improved death pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Review the October 2010 rating determinations which both denied service connection for the cause of the Veteran's death and granted service-connected burial benefits and and then readjudicate the Appellant's entitlement to VA improved death pension benefits.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Appellant's claim.  If the benefits sought on appeal remain denied, the Appellant and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  
3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

